The Recorder held, that a witness on being asked a question totally irrelevant, is not bound to answer ; but having once answered, the party inquiring might produce contradictory testimony.
The Recorder directed the jury to convict the defendant, according to the testimony of his own witness, and recommended that affidavits in mitigation, should be laid before the Court. The jury convicted him. Hedley having stated to the Court his intention of commencing a civil action, the sentence of the defendant was suspended.